Exhibit 10.16.2

 

SECOND AMENDMENT TO OFFICE LEASE

This Second Amendment to Office Lease (this “Second Amendment”) is made and
entered into by and between EOS ACQUISITION I, LLC, a Delaware limited liability
company (“Landlord”) and successor-in-interest to Parkside Salt Lake
Corporation, a Delaware corporation (“Original Landlord”), and ESCHELON TELECOM,
INC., a Delaware corporation f/k/a Advanced Telecommunications, Inc. (the
“Tenant”), effective on and as of the date on which Landlord executes this
Second Amendment, as set forth on the signature page hereto (the “Effective
Date”).

WITNESSETH

WHEREAS, Landlord (or its predecessor-in-interest) and Tenant entered into that
certain Office Lease dated December 28, 1999 (the “Original Lease”), as
subsequently amended by that certain Amendment to Lease dated April 28, 2005
(the “First Amendment”) (the Original Lease, as amended by the First Amendment,
being hereinafter collectively referred to as the “Lease”) pursuant to which
Landlord leases to Tenant certain premises containing approximately 18,669
square feet of Rentable Area designated as Suites 110, 280 and 380 in the
building commonly known as the Parkside Tower Building (the “Building”) having
an address of 215 South State Street, Salt Lake City, Utah (the “Existing
Premises”); and

WHEREAS, Landlord and Tenant desire to further expand the size of the Premises
and amend certain terms and provisions of the Lease, all as more particularly
provided hereinbelow;

NOW, THEREFORE, pursuant to the foregoing, and in consideration of the mutual
covenants and agreements contained in the Lease and herein, the Lease is hereby
modified and amended as set out below:

1. Defined Terms. All capitalized terms used herein shall have the same meaning
as defined in the Lease, unless otherwise defined in this Second Amendment.

2. Expansion of Premises. Effective on and as of the date (the “Second Expansion
Commencement Date”) which is the earlier of (i) the date that the Second
Expansion Improvements are Substantially Completed, or (ii) the date the Second
Expansion Improvements would have been Substantially Completed except for Tenant
Delays, or (iii) the date that Tenant, or any person occupying any of the Second
Expansion Premises with Tenant’s permission, commences business operations from
any portion of the Second Expansion Premises, or (iv) October 1, 2006, and
continuing through the expiration of the term of the Lease (currently scheduled
to expire on July 14, 2012), the Premises shall be expanded to include (i) an
additional approximately 1,000 square feet of Rentable Area to be added to the
portion of the Premises designated as Suite 100 in the Building and more fully
shown and described on the floor plan attached hereto as Exhibit A and made a
part hereof for all purposes (the “Suite 110 Expansion Space”), and (ii) an
additional approximately 2,400 square feet of Rentable Area, designated as Suite
101 in the Building, and more fully shown and described on the floor plan
attached hereto as Exhibit B and made a part hereof for all purposes (the “Suite
101 Expansion Space”) (the Suite 110 Expansion Space and the Suite 101 Expansion
Space being collectively sometimes referred to herein as the “Second Expansion
Premises”). Landlord and Tenant hereby

1


--------------------------------------------------------------------------------


 

acknowledge and agree that, commencing on the Second Expansion Commencement Date
and continuing throughout the remainder of the term of the Lease, the Premises
(inclusive of the Existing Premises and the Second Expansion Premises) shall be
deemed to consist of approximately 22,069 square feet of Rentable Area in the
Building. As used in this Paragraph 2’ the terms “Second Expansion Improvements”
and “Substantial Completion” or “Substantially Completed” and “Tenant Delay” are
defined in the attached Exhibit C Work Letter. Upon the occurrence of the Second
Expansion Commencement Date, Landlord and Tenant agree to execute a written
confirmation of the actual date corresponding to the Second Expansion
Commencement Date.

Landlord and Tenant understand and agree that the expansion of the Premises to
include the Suite 110 Expansion Space satisfies the expansion option granted to
Tenant in Paragraph 8 of the First Amendment, and, accordingly, Paragraph 8 of
the First Amendment is hereby deleted in its entirety and is of no further force
or effect.

3. Basic Annual Rent. Effective on and as of the Second Expansion Commencement
Date (“SECD”) and continuing through the remainder of the existing term of the
Lease (scheduled to expire on July 14, 2012), the Basic Annual Rent payable with
respect to the Suite 110 Expansion Space and the Suite 101 Expansion Space shall
be as follows (it being understood and agreed that the Basic Annual Rent payable
with respect to the Existing Premises shall remain as set forth in Paragraph 4
of the First Amendment):

Suite
Number
(or space)

 

Total
Rentable
Square
Feet

 

Period

 

Annual Base
Rent per
Square Foot

 

Monthly
Base Rent

 

Annual Base
Rent

 

 

 

 

 

 

 

 

 

 

 

 

 

Suite 110 Expansion Space

 

1,000

 

SECD-7/14/07

 

$

12.88

 

$

1,073.33

 

$

12,880.00

 

 

 

 

 

07/15/07-07/14/08

 

$

13.27

 

$

1,105.83

 

$

13,270.00

 

 

 

 

 

07/15/08-07/14/09

 

$

13.67

 

$

1,139.17

 

$

13,670.00

 

 

 

 

 

07/15/09-07/14/10

 

$

14.08

 

$

1,173.33

 

$

14,080.00

 

 

 

 

 

07/15/10-07/14/11

 

$

14.50

 

$

1,208.33

 

$

14,500.00

 

 

 

 

 

07/15/11-07/14/12

 

$

14.94

 

$

1,245.00

 

$

14,940.00

 

 

2


--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

Suite 101 Expansion Space

 

2,400

 

SECD-09/30/07

 

$

23.00

 

$

4,600.00

 

$

55,200.00

 

 

 

 

 

10/01/07-09/30/08

 

$

23.69

 

$

4,738.00

 

$

56,856.00

 

 

 

 

 

10/01/08-09/30/09

 

$

24.40

 

$

4,880.00

 

$

58,560.00

 

 

 

 

 

10/01/09-09/31/10

 

$

25.13

 

$

5,026.00

 

$

60,312.00

 

 

 

 

 

10/01/10-09/30/11

 

$

25.88

 

$

5,176.00

 

$

62,112.00

 

 

 

 

 

10/01/11-07/14/12

 

$

26.66

 

$

5,332.00

 

$

63,984.00

 

 

4. Additional Rent. Effective on and as of the Second Expansion Commencement
Date, Tenant’s Percentage, to be used in calculating Tenant’s Share of Direct
Expenses payable as Additional Rent in accordance with the provisions of Section
3 of the Lease (as heretofore amended), shall be amended and shall be equal to
11.6084% (22,069 rsf/190,112 rsf).

5. Parking. Notwithstanding anything in the Lease to the contrary, commencing on
the Second Extension Commencement Date and continuing thereafter through the
expiration of the Extension Period, Tenant shall have the right to use four (4)
covered reserved parking spaces at a rate of $85.00 per space per month in
locations designated by Landlord, twenty-six (26) covered unreserved parking
spaces at a rate of $65.00 per space per month in locations designated by
Landlord, fifteen (15) unreserved spaces on the surface lot adjacent to the
Building at a rate of $18.00 per space per month, and one (1) reserved space in
the Building contractor lot at no charge to Tenant.

6. Condition of the Premises. Tenant is currently in possession of the Existing
Premises and Tenant agrees to accept the Existing Premises and the Second
Expansion Premises in their existing “AS-IS”, “WHERE-AS” and “WITH ALL FAULTS”
condition throughout the expiration of the Extension Period and Landlord shall
have no obligations whatsoever to perform any improvements or refurbishments
thereto throughout the remainder of the Extension Period; provided, however,
notwithstanding the foregoing to the contrary, (i) Landlord agrees, at its sole
cost and expense, to perform the Suite 110 Expansion Improvement (as defined in
Exhibit “C” attached hereto) in the Suite 110 Expansion Space, and (ii) subject
to the terms of Exhibit “C” attached hereto, Landlord agrees to provide Tenant
with an improvement allowance of up to Thirty-Nine Thousand Two Hundred Twenty
and No/100 Dollars ($49,025.00) (the “Second Expansion Allowance”) to be applied
to the cost of performing the Suite 101 Expansion

3


--------------------------------------------------------------------------------


 

Improvements (as said term is defined on Exhibit “C” attached hereto) in the
Suite 101 Expansion Space in accordance with and subject to the terms of said
Exhibit “C”.

7. Termination of Cancellation Option. Landlord and Tenant hereby agree that
cancellation option set forth in Paragraph 9 of the First Amendment is hereby
terminated, deleted in its entirety and is of no further force or effect.

8. Broker. Tenant warrants that it has had no dealings with any broker or agent
other than CB Richard Ellis, Inc. (“Broker”) in connection with the negotiation
or execution of this Second Amendment, and Tenant agrees to indemnify Landlord
and hold Landlord harmless from and against any and all costs, expenses or
liability for commissions or other compensations or charges claimed by any
broker or agent, other than Broker, with respect to this Second Amendment or the
transactions evidenced hereby.

9. Miscellaneous. With the exception of those terms and conditions specifically
modified and amended herein, the herein referenced Lease shall remain in full
force and effect in accordance with all its terms and conditions. In the event
of any conflict between the terms and provisions of this Second Amendment and
the terms and provisions of the Lease, the terms and provisions of this Second
Amendment shall supersede and control.

10. Counterparts/Facsimile Signatures. This Second Amendment may be executed in
any number of counterparts, each of which shall be deemed an original, and all
of such counterparts shall constitute one agreement. To facilitate execution of
this Second Amendment, the parties may execute and exchange facsimile
counterparts of the signature pages and facsimile counterparts shall serve as
originals.

 

[SIGNATURE PAGE TO FOLLOW]

4


--------------------------------------------------------------------------------


 

SIGNATURE PAGE OF SECOND AMENDMENT TO OFFICE LEASE
BY AND BETWEEN
EOS ACQUISITION I, LLC, AS LANDLORD
AND
ESCHELON TELECOM, INC., AS TENANT

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment on
the respective dates set forth below to be effective for all purposes, however,
as of the Effective Date set forth above.

 

LANDLORD:

 

 

 

 

 

EOS ACQUISITION I, LLC,
a Delaware limited liability company

 

 

 

By:

KBS Realty Advisors, LLC,

 

 

a Delaware limited liability company
as agent

 

 

 

 

 

 

 

 

By:

/s/ David L. Kray

 

 

 

 

David L. Kray,
Senior Vice President

 

 

 

 

 

 

Date:

  10/5/, 2006

 

 

 

TENANT:

 

 

 

 

 

ESCHELON TELECOM, INC.,
a Delaware corporation

 

 

 

 

 

By:

/s/ Michael A Dorchin

 

 

Name:

Michael A Dorchin

 

 

Title:

VP Finance & Treasurer

 

 

 

 

 

 

Date:

9/29, 2006

 

 

5


--------------------------------------------------------------------------------


EXHIBIT A

FLOOR PLAN OF THE SUITE 110 EXPANSION SPACE

[ATTACHED]

A-1


--------------------------------------------------------------------------------


 

[g72942ko05i001.jpg]


--------------------------------------------------------------------------------


EXHIBIT B

FLOOR PLAN OF THE SUITE 101 EXPANSION SPACE

[ATTACHED]

B-1


--------------------------------------------------------------------------------


 

[g72942ko09i001.jpg]

 


--------------------------------------------------------------------------------


EXHIBIT C

WORK LETTER

THIS WORK LETTER is attached as Exhibit C to the Second Amendment to Office
Lease between EOS ACQUISITION I, LLC, a Delaware limited liability company, as
Landlord, and ESCHELON TELECOM, INC., a Delaware corporation, as Tenant, and
constitutes the further agreement between Landlord and Tenant as follows:

(a)           Second Expansion Improvements.

                (i)            Landlord agrees to furnish or perform, at
Landlord’s sole cost and expense, those items of construction and those
improvements to the Suite 110 Expansion Space described and depicted on the
plans attached as Schedule 1 to this Exhibit C (the “Suite 110 Expansion
Improvements”).

                (ii)           Landlord, at Tenant’s sole cost and expense,
agrees to furnish or perform those items of construction and those improvements
to the Suite 101 Expansion Space (the “Suite 101 Expansion Improvements”)
specified in the Final Plans to be agreed to by Landlord and Tenant as set forth
in Paragraph (b) below; provided, however, Landlord shall pay for the cost of
such Suite 101 Expansion Improvements up to the extent of Second Expansion
Allowance as set forth in Paragraph (e) below.

                (iii)          The Suite 110 Expansion Improvements and the
Suite 101 Expansion Improvements are hereinafter sometimes referred collectively
as the “Second Expansion Improvements”.

(b)           Space Planner.  Landlord has retained a space planner (the “Space
Planner”) to prepare certain plans, drawings and specifications (the “Temporary
Plans”) for the construction of Suite 101 Expansion Improvements to be installed
in the Suite 101 Expansion Space by a general contractor selected by Landlord
pursuant to this Work Letter. Tenant shall deliver to Space Planner within ten
(10) days after the execution of this Second Amendment all necessary information
required by the Space Planner to complete the Temporary Plans. Tenant shall have
five (5) business days after its receipt of the proposed Temporary Plans to
review the same and notify Landlord in writing of any comments or required
changes, or to otherwise give its approval or disapproval of such proposed
Temporary Plans. If Tenant fails to give written comments to or approve the
Temporary Plans within such five (5) business day period, then Tenant shall be
deemed to have approved the Temporary Plans as submitted. Landlord shall have
five (5) business days following its receipt of Tenant’s comments and objections
to redraw the proposed Temporary Plans in compliance with Tenant’s request and
to resubmit the same for Tenant’s final review and approval or comment within
five (5) business days of Tenant’s receipt of such revised plans. Such process
shall be repeated twice and if at such time final approval by Tenant of the
proposed Temporary Plans has not been obtained, then Landlord shall complete
such Temporary Plans, at Tenant’s sole cost and expense, and it shall be deemed
that Tenant has approved the Temporary Plans. Once Tenant has approved or has
been deemed to have approved the Temporary Plans, then the approved (or deemed
approved) Temporary Plans shall

C-1


--------------------------------------------------------------------------------


be thereafter known as the “Final Plans”. The Final Plans shall include the
complete and final layout, plans and specifications for the Suite 101 Expansion
Space showing all doors, light fixtures, electrical outlets, telephone outlets,
wall coverings, plumbing improvements (if any), data systems wiring, floor
coverings, wall coverings, painting, any other improvements to the Suite 101
Expansion Space beyond the shell and core improvements provided by Landlord and
any demolition of existing improvements in the Suite 101 Expansion Space. The
improvements shown in the Final Plans shall (i) utilize Landlord’s building
standard materials and methods of construction, (ii) be compatible with the
shell and core improvements and the design, construction and equipment of the
Suite 101 Expansion Space, and (iii) comply with all applicable laws, rules,
regulations, codes and ordinances.

(c)           Bids.  As soon as practicable following the approval of the Final
Plans, Landlord shall (i) obtain a written non-binding itemized estimate of the
costs of all Suite 101 Expansion Improvements shown in the Final Plans as
prepared by a general contractor selected by Landlord, and (ii) if required by
applicable law, codes or ordinances, submit the Final Plans to the appropriate
governmental agency for the issuance of a building permit or other required
governmental approvals prerequisite to commencement of construction of such
Suite 101 Expansion Improvements (“Permits”). Tenant acknowledges that any cost
estimates are prepared by the general contractor and Landlord shall not be
liable to Tenant for any inaccuracy in any such estimate. Within five (5)
business days after receipt of the written non-binding cost estimate prepared by
the general contractor, Tenant shall either (A) give its written approval
thereof and authorization to proceed with construction or (B) immediately
request the Space Planner to modify or revise the Plans in any manner desired by
Tenant to decrease the cost of the Suite 101 Expansion Improvements. If Tenant
is silent during such five (5) business day period, then Tenant shall be deemed
to have approved such non-binding cost estimate as set forth in Clause (A)
above. If the Final Plans are revised pursuant to Clause (B) above, then
Landlord shall request that the general contractor provide a revised cost
estimate to Tenant based upon the revisions to the Final Plans. Such
modifications and revisions shall be subject to Landlord’s reasonable approval
and shall be in accordance with the standards set forth in Paragraph (b) of this
Work Letter. Within ten (10) business days after receipt of the general
contractor’s original written cost estimate and the description, if any, of any
Tenant Delay, Tenant shall give its final approval of the Final Plans to
Landlord which shall constitute authorization to commence the construction of
the Suite 101 Expansion Improvements in accordance with the Final Plans, as
modified or revised. Tenant shall signify its final approval by signing a copy
of each sheet or page of the Final Plans and delivering such signed copy to
Landlord.

(d)           Construction.  Landlord shall commence construction of the Suite
101 Expansion Improvements within ten (10) days following the later of (i) the
approval of the Final Plans, or (ii) Landlord’s receipt of any necessary
Permits. Landlord shall diligently pursue completion of construction of the
Suite 101 Expansion Improvements and use its commercially reasonable efforts to
complete construction of the Suite 101 Expansion Improvements as soon as
reasonably practicable. Notwithstanding anything in this Second Amendment or in
this Work Letter to the contrary, Second Expansion Allowance, as specified in
Paragraph 6 of this Second Amendment, shall be used only for the construction of
the Suite 101 Expansion Improvements, and if construction of the Suite 101
Expansion Improvements is not completed within three (3) months following the
Effective Date of this Second Amendment (“Construction Termination Date”), then
Landlord’s obligation to provide the Second Expansion Allowance, as specified in

C-2


--------------------------------------------------------------------------------


Paragraph 6 of this Second Amendment, shall terminate and become null and void,
and Tenant shall be deemed to have waived its rights in and to said Second
Expansion Allowance.

(e)           Second Expansion Allowance.  Subject to the terms and provisions
of this Work Letter, Landlord shall pay the cost of the Suite 101 Expansion
Improvements (“Work”) up to the amount of the Second Expansion Allowance. If the
amount of the lowest qualified bid to perform the Work exceeds the Second
Expansion Allowance, Tenant shall bear the cost of such excess and shall pay the
estimated cost of such excess to Landlord prior to commencement of construction
of such Suite 101 Expansion Improvements and a final adjusting payment based
upon the actual costs of the Suite 101 Expansion Improvements shall be made when
the Second Expansion Improvements are completed. If the cost of the Work is less
than such amount, then Tenant shall not receive any credit whatsoever for the
difference between the actual cost of the Work and Second Expansion Allowance.
All remaining amounts due to Landlord shall be paid upon the earlier of
Substantial Completion of the Suite 101 Expansion Improvements or presentation
of a written statement of the sums due, which statement may be an estimate of
the cost of any component of the Work. The cost of the permits, working
drawings, hard construction costs, mechanical and electrical planning, fees,
permits, general contract overhead, and a coordination fee payable to Landlord
equal to five percent (5%) of the actual costs of construction and such costs or
permits, fees, planning and contractor overhead shall be payable out of the
Second Expansion Allowance and shall be included in the cost of the Work. The
cost of the Work shall not include any other fees payable to Landlord.

(f)            Change Order.  If Tenant shall desire any changes to the Final
Plans, Tenant shall so advise Landlord in writing and Landlord shall determine
whether such changes can be made in a reasonable and feasible manner. Any and
all costs of reviewing any requested changes, and any and all costs of making
any changes to the Suite 101 Expansion Improvements which Tenant may request and
which Landlord may agree to shall be at Tenant’s sole cost and expense and shall
be paid to Landlord upon demand and before execution of the change order. In no
event shall Landlord be obligated to perform any Suite 101 Expansion
Improvements which would extend the construction period past the Construction
Termination Date, unless such extension was mutually agreed to in writing by
Landlord and Tenant prior to the commencement of said construction. If Landlord
approves Tenant’s requested change, addition, or alteration, the Space Planner,
at Tenant’s sole cost and expense, shall complete all working drawings necessary
to show the change, addition or alteration being requested by Tenant.

(g)           Substantial Completion.  “Substantial Completion” of construction
of the Second Expansion Improvements shall be defined as the date upon which the
Space Planner or other consultant engaged by Landlord determines that the Second
Expansion Improvements have been substantially completed except for Punch List
items (defined below), unless the completion of such improvements was delayed
due to any Tenant Delay (defined below), in which case the date of Substantial
Completion shall be the date such improvements would have been completed, but
for the Tenant Delays. The term “Punch List” items shall mean items that
constitute minor defects or adjustments which can be completed after occupancy
without causing any material interference with Tenant’s use of the Second
Expansion Premises. After the completion of the Second Expansion Improvements,
Tenant shall, upon demand, execute and deliver to Landlord a letter of
acceptance of improvements performed on the Second Expansion Premises. The term
“Tenant Delay” shall include, without limitation, any delay in the completion of
construction of

C-3


--------------------------------------------------------------------------------


Second Expansion Improvements resulting from (i) Tenant’s failure to comply with
the provisions of this Work Letter, (ii) any additional time as reasonably
determined by Landlord required for ordering, receiving, fabricating and/or
installing items or materials or other components of the construction of Second
Expansion Improvements, including, without limitation, mill work, (iii) delay in
work caused by submission by Tenant of a request for any change order (defined
below) following Tenant’s approval of the Final Plans, or for the implementation
of any change order, or (iv) any delay by Tenant in timely submitting comments
or approvals to the Temporary Plans or Final Plans. The failure of Tenant to
take possession of or to occupy the Second Expansion Premises (or any portion
thereof) shall not serve to relieve Tenant of obligations arising on the Second
Expansion Commencement Date or delay the payment of rent or other sums payable
by Tenant under and as set forth in the Lease.

C-4


--------------------------------------------------------------------------------


SCHEDULE 1 TO EXHIBIT “C”

DESCRIPTION OF SUITE 110 EXPANSION IMPROVEMENTS

[ATTACHED]

C-1


--------------------------------------------------------------------------------


[g72942ko15i001.jpg]


--------------------------------------------------------------------------------


BROKERAGE SERVICES
Office Buildings

 

 

 

 

 

July 21, 2006



CBRE
CB RICHARD ELLIS

CB Richard Ellis
2755 East Cottonwood Parkway
Suite 100
Salt Lake City, UT 84121
T 801 947 3925
F 801 947 3954
scott.wilmarth@cbre.com

 

Scott Wilmarth
Senior Vice President
Office Buildings/Corporate
Services

Mr. Phil Sparks
Eschelon Telecom, Inc.
7007 SW Cardinal Lane, Suite 135
Portland, OR 97224

RE:         LEASE PROPOSAL FOR ESCHELON TELECOM AT THE PARKSIDE TOWER

Dear Phil:

On behalf of the Parkside office building, we would like to thank you for your
patience over the last few months as we have worked through the sale of the
building. Eschelon Telecom is a valued tenant of the Parkside Tower and we are
excited about the prospect of expanding their presence in the building.

Landlord:

Parkside Salt Lake Corporation

 

 

Tenant:

Eschelon Telecom, Inc.

 

 

Proposed Premises:

Eschelon Telecom currently occupies Suite 110 (1,150 RSF) on the first floor.
This suite will be increased in size by approximately 1,000 RSF. The new total
will be 2,150 RSF.
This proposal addresses Eschelon Telecom lease of the remaining balance of the
first floor, which consists of approximately 2,400 RSF.

 

 

Term:

Five (5) years and eleven (11) months.

 

 

Commencement:

October 1, 2006 or upon substantial completion of Tenant Improvements. Fidelity
Investments currently leases the space through 8/31/06.

 

 

Base Rent:

Suite 110; $12.88 per rentable square foot, Full Service. The lease rate will
increase annually by 3% on the anniversary of the Master Lease which is August
31st.

 

Suite 101; $23.00 per rentable square foot, Full Service. The lease rate will
increase 3% annually.

 

 

Tenant Improvement

 

Allowance:

Per the terms of the Master Lease, the Landlord agrees to deliver the expansion
of Suite 110 in the same condition as the original premises.

 


--------------------------------------------------------------------------------


Lease Proposal
July 21, 2006

For Suite 101, the Landlord agrees to provide a Tenant Improvement Allowance
equal to $20.00/USF ($25 x 1,961 = $49,025.00).

Cancellation of

 

Termination Right:

Tenant agrees to cancel any termination right as outlined in existing master
lease.

 

 

Access:

Shall be 24 hours / 7 days.

 

 

Parking:

The Tenant shall have the right to increase their parking allocation by up to
six (6) unreserved parking stalls at the then current rate for the building.

 

 

A.D.A. Compliance:

All tenant, core and shell improvements shall be in full compliance with the
American Disabilities Act and the responsibility of the Landlord.

 

 

Representation:

CB Richard Ellis represents the Landlord in this transaction.

If this proposal is of interest to you, we are prepared to continue provide
professional space planning and interior design services to assess your physical
needs, and help you understand how the building can accommodate your
requirements.

This letter/proposal is intended solely as a preliminary expression of general
intentions and is to be used for discussion purposes only. The parties intend
that neither shall have any contractual obligations to the other with respect to
the matters referred herein unless and until a definitive agreement has been
fully executed and delivered by the parties. The parties agree that this
letter/proposal is not intended to create any agreement or obligation by either
party to negotiate a definitive lease/purchase and sale agreement and imposes no
duty whatsoever on either party to continue negotiations, including without
limitation any obligation to negotiate in good faith or in anyway other than at
arm’s length. Prior to delivery of a definitive executed agreement, and without
any liability to the other party, either party may (1) propose different terms
from those summarized herein, (2) enter into negotiations with other parties
and/or (3) unilaterally terminate all negotiations with the other party hereto.

Sincerely,

 

 

 

 CB RICHARD ELLIS

 

 

 

 

 

/s/ Scott Wilmarth

 

 

Scott Wilmarth

 

 

Cc:

David Cook

 

David Kray

 

Peter Mette

 

Douglas Rush

 

Aaron Jones

 


--------------------------------------------------------------------------------


Lease Proposal
July 21, 2006

ACCEPTED THIS 15th DAY OF August, 2006.

 

 

 

 

 

For:

Eschelon Telecom, Inc.

 

 

 

 

TENANT

 

 

 

 

 

 

 

By:

/s/ Michael A. Dorchin

 

 

 

 

Michael A. Dorchin

 

 

 

 

 

 

 

 

Its:

VP Finance & Treasurer

 

 

 

 


--------------------------------------------------------------------------------